ANDERSON, J. —
One who has adopted a trade-mark to identify his production, and and by his labor and skill has created a valuable market therefor, and has induced public confidence in the superior quality of his goods, whether based on the skill used in the manufacture, or the material from which they are made, or both combined, is entitled, so long as he deals honestly with te public, to be protected against those who, without right, attempt to appropriate his symbol and apply it to other goods of the same class. The jurisdiction of equity, however, to restrain the infringement of a trademark, is founded upon the right of property in the com-' plainant and its fraudulent invasion by another, and is exerted to prevent fraud upon him and upon the public, and a party invoking its aid must himself be free from fraud. Any material misrepresentation, therefore, in a label or trade, as to the person by whom the article is manufactured, or as to the place where manufactured or as to the materials composing it, or any other material false representation, deprives a party of the right of relief in equity, although the respondets’ conduct is without justification.^ — Uri v. Hirsch, (C. C.) 123 Fed. 568; Manhattan Med. Co., v. Wood, 108 U. S. 218, 2 Sup. Ct. 436, 27 L. Ed. 706; Worden v. Cal. Fig Syrup Co., 187 U. S. 516, 23 Sup. Ct. 161, 47 L. Ed. 282; Prince Mfg. Co. v. Princes Paint Co., 135 N. Y. 24, 31 N. E. 990, 17 L. R. A. 129;Solis Cigar Co. Pogo (Colo.) 26 Pac. 556, 25 Am. St. Rep. 279; Wrisley Co. v. Iowa Soap Co. (C. C.) 104 Fed. 548. The evidence in the case at bar leads to the irresistible conclusion that the contents of the bottles of complainants fell far short of what the label and lettering would indicate, and that the bottles were so labeled and lettered to induce the public to believe that they were getting a quality of whiskey far superior to what they actually bought.
*133The judge of the city court erred in granting tlie complainants relief. The decree is reversed, and one is here rendered dismissing the bill.
Reversed and rendered.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.